Title: To George Washington from William Stephens Smith, 25 February 1783
From: Smith, William Stephens
To: Washington, George


                        
                            Sir
                            Dobbs’s ferry 25th Feby 1783
                        
                        When in New York, several of the Inhabitants of Long-Island, and others who have advanced money to our
                            officers, while Prisoners, waited on me for a settlement of their accounts, being inform’d by Mr Skinner, that he had
                            Lodged the papers, and every thing respecting their affairs in my hands, and that they must apply to me for a Settlement.
                        I was obliged to inform them, that Mr Skinner had never mentioned the matter to me, nor deliverd any papers
                            relative to the business—they produced the inclosed Letter No. 1 from Mr Skinner to them, and a Copy
                            No. 2 of Your Excellency’s Letter to him, of the 4th of July 1782 (these respect the Board  the
                            Inhabitants) from whence it appears Mr Skinner was authorized to settle the account—But has only amused them by promises
                            which he has left unperformed, and has attempted to throw the weight of his failure on my shoulders. The inclosed No. 3
                            are Copies of Letters from Mr Macnair & Co. merchants on Long Island with their account-Current—No. 4 is a Copy of
                            a Letter and account of the Doctor who attended them—from these Letters your Excellency will observe the light in which Mr
                            Skinner is view’d, and the improper finese he has made use of to evade a settlement.
                        From my acquaintance with the Character of Doctor Bainbridge, Mr Macnaire & others, who assisted the
                            Prisoners, I must observe, they are entitled to every attention in our power to shew them, and I should be happy to be
                            enabled to settle the accounts, to their satisfaction. I am Your Excellency’s Most Obedt Servt
                        
                            W.S. Smith Lt Colo.
                        
                     Enclosure
                                                
                            
                                (Copy)
                                Gentlemen
                                Phillips House July 19th 1782
                            
                            I am happy in having had an Opportunity of Recieveing from you at this Place Lists of the Monies due from
                                the Amirican Officers While prisoners on Long Island agreeable to his Excellency General Washington Commands The
                                Vouchers produced for those monies due are Sufficient. And I will do Every thing in my power to have my Engagements
                                fulfilled, and also for The Payment of the private Debts. I find in Some of the Lists Charges Against Officers who
                                have made their Escape and Otherwise Evaded, giving their Landlords orders on me for Acceptence, and for the Payment,
                                of their Demands. this you may Depend Shall be Attended to & Rest Satisfied Every kind of Justice will be done
                                those Gentlemen who have taken care of the Amirican Officers that have unfortunately been in Captivity. I am Gentlemen
                                with Great respect Your Mo. Obt & Hble Sert
                            
                                Abm Skinner
                                Commy Genl Prisr.
                            
                            
                                To Jeremiah Van Der Bilt Rutgert Van Brunt Johannis E. Lott. Adriaen Van Brunt Johannis I. Lott
                                    Esquires Appointed for the Liquidation of the American Officers Account for Boarding & while Prisoners on
                                    Long Island.
                            
                        
                        
                     Enclosure
                                                
                            
                                (Copy)
                                Sir
                                New York Feby 6th 1783
                            
                            we wrote to Colo. Skinner last september respecting the Debts due to us by the American officers who were
                                exchanged in the year 1780, inclosing the proven list thereof, amounting to £790.10.1 N. York Cury all which we are
                                inform’d were put into your hands.
                            We now take the liberty to address you again on that Subject, and to disire the favor of you to lay the
                                matter before his Excellency General Washington from whose Justice & Humanity we presume every attention will
                                be paid to our solicitation.
                            We shall not advance any arguments for our desiring payment, at this time, of the whole or any part which
                                you may think proper to send us, We only beg leave to mention, that the articles we furnished were not imported by us
                                from Europe, but were purchased of our freinds here, and that we have, long ago, been obliged to pay the money for
                                them to our very great injury and inconvenience: We therefore intreat you will, as speedily as possible, use your
                                influence in our favor, and so confer on us a lasting obligation. We are very respectfully sir Your most hume Sert
                            
                                Ralph Macnair & Co.
                            
                        
                        
                     Enclosure
                                                
                            
                                (Copy)
                                Sir
                                New York Feby 19. 1783
                            
                            About two years past, when your officers that were prisoners on Long Island left this place, a number
                                were indebted to me for medicine (attendances I never charged them for) immediately on Mr Skinner’s arrival at N. York
                                some wrote to him, and when he came to Flat Bush all requested him to pay me, for they could not think of leaving L.
                                Island ’till I was paid.
                            When I delivered in the Account several of the officers desired me to make them larger, for they were
                                certain I could not afford to attend them at that rate—my answer was, I did not wish to make money by Gentlemen in
                                their situation, all that I desired was to be paid for medicine, my advice, and attendance they were welcome to.
                            Mr Skinner thanked me very politely for the Attention shewn the officers, and assured me on his honor
                                that he would not leave N. York without paying me—And all that I had to do was to write a receipt, and (if it was
                                inconvenient for me to go to New York the next day) give it to Mr Winslow Dy Comy of Prisoners—I gave the receipt to
                                Mr Winslow, but Mr Skinner saw proper to go out without paying me—a few months after he came to this place again, I
                                waited on him, and told him that I was greatly surprized he had not paid me—he made some trifling excuses, that an
                                Ensign in the British Army owed him, that he would give me an order on  Major Brewen (Major Brewen had positively
                                refused advancing any money for Said Ensign)—He at length gave me his note for the amount of my account, and desired
                                me to send it out to Elizabeth town by any safe opportunity and he would most assuredly pay me, I wrote to him
                                repeatedly but without receiving either money, or answer-- The last Winter I went with a flag to Eliz: town, I hired a
                                man and horse to carry a Letter to Mr Skinner-- his answer was that he was sick abed—after being detained there by a
                                snow storm and the Ice, I returned to New York half a dozen Guineas poorer than I went—some short time after I saw Mr
                                Skinner here—He told me he was exceeding sorry that I had been kept out of my money so long, but that he was
                                determined to make no more excuses, and he would not only pay me my account, but would reimburse me the expence I was
                                at going to Eliz: town If I would send out my Account and receipt by the first flag—I told him I did not wish to be
                                paid more than my account with the interest which would make it about £50, the answer I receiv’d from Mr Skinner at
                                Eliz: town by a Gentleman that went in a flag in two or three weeks after, was, that I ought to be paid, but he did
                                not know when, or whether ever.
                            It gave me real satisfaction to hear you was appointed in Mr Skinner’s place, a Comy Genl Prisoners
                                should be a gentleman, a man of honor and capable of feeling for the distresses of his fellow creatures.
                            I must beg that our former friendship may apologize for my troubling you with this long account of Mr
                                Skinner’s Conduct, and that you will be obliging enough to inform me whether I may expect to be paid. My best wishes
                                for your Health & Happiness I am Your Mo. Obt Hume Servt
                            
                                A. Bainbridge
                            
                            
                                Principal £44.19.4
                                Interest.
                            
                        
                        
                     Enclosure
                                                
                            
                                (Copy)
                                Sir,
                                New York February 21st 1783.
                            
                            We beg leave to Address you on a subject of very great importance to us: and to inform you that many of
                                the American officers who were prisoners on Long Island in the years 1779 and 80 were accustomed to frequent our store
                                at Flatt Bush in order to purchase necessaries for their comfortable subsistence while seperated from their Friends by
                                the Calamities of War; and that a considerable number of these gentlemen were reduced to the disagreeable necessity of
                                leaving the Island when exchanged in the latter end of the year 1780 and beginning of 1781 without having it in their
                                power to discharge the Debts they had unavoidably incurred in their distressed situation.
                            Those Debts were mostly contracted early in 1780 after it was known that regular supplies had been voted
                                by Congress to the officers who were then prisoners and before any suspicion was entertain’d of their not arriving in
                                due time; and We should be wanting in justice to these gentlemen if we did not mention—That as their apprehension of a
                                disappointment encreased the greater part of them refrained from applying except for articles of absolute necessity.
                                To the last, We believe their Expectation of supplies exceeded their hope of an Exchange, and it is pleasing to us to
                                think, that, with many, the circumstance of their going out, without discharging their accounts, was some drawback
                                upon the satisfaction of being soon to rejoin their friends in the Country.
                            General Irving of Philadephia, Colo. McGaw of Pennsyla, Colo. Ramsay of Maryland and Colo. Matthews of
                                Virginia were on Long Island at that time, were acquainted with our business and were uniformly of opinion that the
                                public funds of the United states were bound for the discharge of these debts and even sollicited and obtained paroles
                                in order to expedite the supplies voted by Congress for that purpose.
                            some time ago we were favored with a copy of the recommendation of his Excellency General Washington to
                                Colo. Skinner respecting Debts due by the American officers then exchanged: We therefore agreeable
                                to the principles of that recommendation now inclose you a proven List of the Debts due to us
                                amounting to £790.10.1 New York Currency. However trivial this sum may appear to a public treasury yet we can with
                                truth aver to you, Sir, that in our present circumstances it has become almost necessary to our subsistence and that
                                the want of it has distressed us more than is necessary to be repeated.
                            We have attempted in the list to point out the different states, to which the officers belonged; there
                                may be some mistakes in that respect but we believe not many: a number of Debts were settled by notes of hand, some of
                                which expressly bear interest, several Gentlemen gave orders on Colo. Skinner part of which are accepted absolutely
                                others conditionally and some are not accepted at all either for want of an opportunity to present them or because he
                                thought it unnecessary perhaps in expectation that he would soon discharge the whole: One only he became security for
                                by signing the note of hand. the greatest number have open accounts of which there are few that have not got the
                                bills; and we can assign no other reason why so many are in that state, but the belief of their being
                                shortly after paid and the difficulty of meeting with every one as they were exchanged, by reason of our
                                removal to this City previous to their departure.
                            We hope you will excuse us for being so explicit with you at this time and allow us to assure you sir
                                that the miscarriage of our Letter to Colo. Skinner with a proven List dated in september last has given us much
                                uneasiness and has rendered it proper to make you thus better acquainted with the Circumstances of these transactions.
                            As an Apology is necessary for detaining you from other business so long—We shall now conclude requesting
                                the favor of you to state these matters to his Excellency General Washington near whose person we doubt not are some
                                Gentn who may recollect our names and will join you in recommending our Case to His Excellency’s attention. However we
                                leave the mode of application entirely to your Wisdom & prudence and We have the Honor to be sir Your Mo. Obt
                                & Hble Servts
                            
                                Ralph Macnair & Co.
                            Amount of Debts due by the American Officers (late prisoners of War) on Long
                                Island
                                (Copy)
                            The Officers of the 9th Virginia regiment commanded by Colo Matthews

                                
                                
                                    Captains
                                    G. Gilchrist
                                    ⅌ note
                                    9.
                                    16.
                                    —
                                
                                
                                    Lieutents
                                    Woodson
                                    accot
                                    5.
                                    5.
                                    5
                                
                                
                                    
                                    Snead
                                    "
                                    4. 
                                    1.
                                    8
                                
                                
                                    
                                    Teacle
                                    "
                                    5.
                                    11.
                                    3
                                
                                
                                    
                                    T. Payne
                                    "
                                    13.
                                    4.
                                    6 1/2
                                
                                
                                    
                                    Parker
                                    "
                                    8.
                                    6.
                                     10 1/2
                                
                                
                                    Ensigns
                                    Robins
                                    "
                                    45. 
                                    3.
                                     9
                                
                                
                                    
                                    Darby
                                    "
                                    10.
                                    8.
                                    1 1/2
                                
                                
                                    
                                    Coverly
                                    "
                                    1.
                                    10.
                                     — 
                                
                                
                                    
                                    Jo. Payne
                                    an order
                                    
                                         20.
                                    
                                    
                                         5.
                                    
                                    
                                         10
                                    
                                
                                
                                    The above List delivered to Colo. Matthews
                                    123.
                                    13.
                                     5 1/2
                                
                                
                                    
                                    Novr 29. 1780.
                                    
                                    
                                    
                                
                                
                                    
                                    Robins
                                    a small ballance (omitted)
                                    
                                    6.
                                    2
                                
                                
                                    
                                    
                                    
                                    123.
                                    19.
                                    7 1/2 
                                
                                                    
                        Officers from Virginia of other Regiments

                                
                                
                                    Major
                                    Willis
                                    ⅌ conditional acceptance
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    of Mr Henry Mitchell which the
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    Major has not complied with
                                    43.
                                    4.
                                     0
                                
                                
                                    
                                    "
                                    order on Mr Hill not accepted
                                    18.
                                    8.
                                    0
                                
                                
                                    
                                    F. Brickle
                                    ⅌ accot
                                    11.
                                    10.
                                    6
                                
                                
                                    
                                    Clark
                                    "
                                    1.
                                    16.
                                    4
                                
                                
                                    
                                    Field
                                    "
                                    1.
                                    7.
                                    4
                                
                                
                                    
                                    Rodgers
                                    "
                                    4.
                                    7.
                                    3
                                
                                
                                    
                                    Ed. Smith
                                    "
                                    6.
                                    15.
                                    5
                                
                                
                                    
                                    J. Smith
                                    "
                                    13. 
                                    4.
                                     — 
                                
                                
                                    
                                    Worman
                                    "
                                    2.
                                    5.
                                    7
                                
                                
                                    
                                    
                                    
                                    102.
                                    18.
                                    5
                                
                                
                                    
                                    
                                    
                                    226.
                                    18.
                                    0 1/2
                                
                                                    
                        Officers from No. Carolina

                                
                                
                                    Caps.
                                    Armstrong
                                    ⅌ accot
                                    8.
                                    18.
                                    5
                                
                                
                                    
                                    Anderson
                                    "
                                    
                                         9.
                                    
                                    
                                         3.
                                    
                                    
                                         10
                                    
                                
                                
                                    
                                    
                                    
                                    18. 
                                    2.
                                     3 
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    
                                
                                                    
                        Officers from Maryland

                                
                                
                                    Captains
                                    The Baron d’Ubreitzt
                                    
                                    in Colonel
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    Armand’s Legion—
                                    Notes and an Order 
                                    
                                    
                                    
                                
                                
                                    
                                     
                                    
                                    on Abr. Skinner Esgn C.G.A.P.
                                    10.
                                    16.
                                     3
                                
                                
                                    
                                    Jo. Button 
                                    ditto
                                    ditto
                                     3.
                                    12.
                                    1
                                
                                
                                    
                                    Croxall
                                    Abm Skinner Esgn Security
                                    59.
                                    12.
                                    3
                                
                                
                                    
                                    Chisely
                                    ⅌ account
                                    
                                    6.
                                    5.
                                    10
                                
                                
                                    
                                    Grace
                                    "
                                    
                                    9.
                                    .
                                    6
                                
                                
                                    
                                    Hillary
                                    "
                                    
                                    2.
                                    7.
                                    3
                                
                                
                                    
                                    Lucket
                                    ⅌ note
                                    
                                    19.
                                    10.
                                    1 1/2
                                
                                
                                    
                                    Lyles
                                    ⅌ note & 
                                    order on A.S. Esgn C.G.A.P.
                                    12.
                                    10.
                                     — 
                                
                                
                                    
                                    
                                        Le Vacher
                                    
                                    do
                                    do
                                    12.
                                    12.
                                    11
                                
                                
                                    
                                    Orendorff
                                    ⅌ note
                                    
                                    8.
                                    1.
                                    5
                                
                                
                                    
                                    Simmes
                                    ⅌ Accot O.
                                    
                                    
                                         2.
                                    
                                    
                                         17.
                                    
                                    
                                         —
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    147.
                                    5.
                                    7 1/2 
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    Major
                                    A. Giles
                                    ⅌ note
                                    to McNair & Smith
                                    
                                         12.
                                    
                                    
                                         10.
                                    
                                    
                                         10
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    159.
                                    16.
                                    5 
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                
                                                    
                        Officers from Pennsylvania

                                
                                
                                    Colonel
                                    Antill
                                    ⅌ Order on A. Skinner Esgn
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    Comy Genl Am. Priss accepted
                                     38.
                                     3.
                                    4
                                
                                
                                    Captan
                                    Anderson
                                    ⅌ note
                                    1.
                                    6.
                                    6
                                
                                
                                    
                                    Blewer
                                    ⅌ Accot
                                    4.
                                     4.
                                    1 1/2
                                
                                
                                    
                                    Carter
                                    "
                                    4.
                                    5.
                                    8
                                
                                
                                    
                                    
                                        Curson
                                     order
                                    5.
                                    3. 
                                    3
                                
                                
                                    
                                    
                                        Craig
                                    
                                    note & order on A.S. Esgn CGAP
                                    10.
                                    16.
                                     5
                                
                                
                                    
                                    Crawford
                                    do & do on do accepted
                                    4.
                                    4.
                                    10
                                
                                
                                    
                                    Decker (a watch less)
                                    ⅌ Accot
                                    9.
                                    18.
                                    6
                                
                                
                                    
                                    J. Finlay
                                    ⅌ note
                                    12.
                                    14.
                                    3
                                
                                
                                    
                                    Grice
                                    ⅌ Accot
                                    4.
                                    0.
                                    7
                                
                                
                                    
                                    Galt
                                    "
                                     5.
                                    10.
                                    10
                                
                                
                                    
                                    
                                        Hackenberg
                                    
                                    ⅌ note
                                    5.
                                    13.
                                     — 
                                
                                
                                    
                                    Hambright
                                    "
                                    12.
                                    17.
                                    0
                                
                                
                                    
                                    
                                        Harper
                                    
                                    ⅌ Accot
                                    10.
                                    8.
                                    10
                                
                                
                                    
                                    
                                        Jameson
                                    
                                    balance
                                    . 
                                    4.
                                    2 
                                
                                
                                    
                                    Lindsay
                                    "
                                    .
                                    16.
                                    6 
                                
                                
                                    
                                    Murfits Order on A.S. Esgn Comy
                                    ⅌ note
                                    23.
                                    10.
                                    10
                                
                                
                                    
                                    Rudolph
                                    "
                                    6.
                                    19.
                                    5
                                
                                
                                    
                                    Standley
                                    "
                                    30. 
                                    4.
                                    5
                                
                                
                                    
                                    Stotesbury
                                    "
                                    9. 
                                    6.
                                     — 
                                
                                
                                    
                                    
                                        Willing
                                    
                                    "
                                    11. 
                                    8.
                                    4 1/2 
                                
                                
                                    
                                    
                                        Wright
                                    ⅌ Accot
                                    .
                                    9.
                                    6
                                
                                
                                    
                                    
                                    
                                    
                                        212.
                                    
                                    
                                        6.
                                    
                                    
                                        4
                                    
                                
                                                    
                        Officers from New Jersey

                                
                                
                                    Capt.
                                    Holmes
                                    ⅌ note
                                    19. 
                                    6.
                                    0
                                
                                
                                    
                                    Parsons
                                    ⅌ Accot
                                    7.
                                    16. 
                                    3
                                
                                
                                    
                                    Paul
                                    "
                                    
                                         4.
                                    
                                    
                                         18.
                                    
                                    
                                         10
                                    
                                
                                
                                    
                                    
                                    
                                    31.
                                    15.
                                    1
                                
                                                    
                        Officers from New York & Eastward

                                
                                
                                    Captain
                                    Garret
                                     N. Yk staff departmt
                                     ⅌ accot
                                     1.
                                    15.
                                     1
                                
                                
                                    
                                    Swartout
                                    
                                    do
                                    2.
                                    6.
                                     — 
                                
                                
                                    
                                    A. Thomson
                                    
                                    ⅌ note
                                    14.
                                    12.
                                    6
                                
                                
                                    
                                     E. Hopkins 
                                    Connt
                                    "
                                     86.
                                    15.
                                    9
                                
                                
                                    
                                    Asa Lay 
                                    "
                                    "
                                    9.
                                    16.
                                    10
                                
                                
                                    
                                    Niles
                                     "
                                    ⅌ Accot
                                    3. 
                                    9.
                                    6
                                
                                
                                    
                                    Whiting
                                    "
                                    "
                                    2. 
                                    8.
                                    1
                                
                                
                                    
                                    Sheariman 
                                    Rho. Isld
                                    "
                                    2.
                                    10.
                                    8
                                
                                
                                    
                                    Bliss
                                    Massachusetts
                                     "
                                    9.
                                    7.
                                    10
                                
                                
                                    
                                    Fenno
                                    "
                                    "
                                    1.
                                    19.
                                    6
                                
                                
                                    
                                    Walker
                                    "
                                    "
                                    
                                         5.
                                    
                                    
                                         10.
                                    
                                    
                                         2
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                        141.
                                    
                                    
                                        11.
                                    
                                    
                                        11
                                    
                                
                                
                                    
                                    
                                    
                                    £
                                    
                                        790.
                                    
                                    
                                        10.
                                    
                                    
                                        1
                                    
                                
                                New York Jany 1st 1781
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                
                                
                                    
                                    
                                    
                                    
                                    
                                    
                                    
                                
                                                    
                        Ralph Macnair & Co. City of New York Feby 21 1783
                        Ebenezer Macnair one of the partners of Ralph Macnair & Co. being duly sworn on the holy Evangelists
                            of Almighty God Deposeth and saith that the several sums in the forgoing List on this and the two preceding pages and
                            amounting in the whole to seven hundred and ninety pounds ten shillings and one penny New York Currency are justly due and
                            owing by the respective persons as therein mentioned. Eben. Macnair
                        Sworn before me Wm Walton 
                        Magiste of Police
                        
                    
                        